PER CURIAM.
This is an appeal in an illicit distilling case. The evidence unquestionably shows the operation of the distillery and the various violations of the internal revenue statutes charged in the indictment. The only question before ms is whether the connection of appellant with the illegal enterprise is sufficiently shown. We think that it is. When the evidence is considered in the light most favorable to the prosecution, as it must be in passing upon the motion of an accused for a directed verdict, it is unquestionably sufficient to support the conclusion that appellant was actively aiding and abetting in the operation of the distillery. The appeal presents no substantial question for the decision of this court, and bail might well have been refused pending appeal if the point had been raised in the District Court. Mandate will accordingly issue forthwith.
Affirmed.